Case 5:20-cv-00410-GKS-PRL Document 11 Filed 01/04/21 Page 1 of 2 PageID 41




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

LESLIE COSTA,

        Plaintiff,

v.                                                              Case No: 5:20-cv-410-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                             ORDER
        Defendant moves to stay this case for 90 days, or until the Social Security Agency (“SSA”)

regains the capacity to produce the certified transcript of the record necessary for this case. (Doc.

10). Due to public health concerns, the SSA has transitioned to a maximum telework environment

which prevented it from adhering to its business process for preparing the transcript of the record

in many cases. Additionally, the complaints filed in SSA cases have increased, which has resulted

in a backlog of work, making it difficult for the agency to process the transcripts in a timely

manner.

          As a result, the SSA’s Office of Appellate Operations (“OAO”) in Falls Church, Virginia

is unable to prepare the transcript of the record for this case. Many of the OAO’s employees are

teleworking and are unable to complete the critical in person physical tasks to produce the

transcript.

        Accordingly, the Commissioner’s unopposed motion to stay (Doc. 10) is GRANTED. The

Commissioner shall file an answer and the transcript of the record for this case within 90 days or

advise the Court if another extension is needed.
Case 5:20-cv-00410-GKS-PRL Document 11 Filed 01/04/21 Page 2 of 2 PageID 42




       DONE and ORDERED in Ocala, Florida on January 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
